Ranking Members Klobuchar, Warner, Reed, and Peters Press Election E...   https://www.klobuchar.senate.gov/public/index.cfm/news-releases?ID=...
               Case 2:20-cv-13134-LVP-RSW ECF No. 93-1, PageID.4080 Filed 01/19/21 Page 1 of 6




1 of 6                                                                                                                       1/4/2021, 2:56 AM
Ranking Members Klobuchar, Warner, Reed, and Peters Press Election E...   https://www.klobuchar.senate.gov/public/index.cfm/news-releases?ID=...
               Case 2:20-cv-13134-LVP-RSW ECF No. 93-1, PageID.4081 Filed 01/19/21 Page 2 of 6




2 of 6                                                                                                                       1/4/2021, 2:56 AM
Ranking Members Klobuchar, Warner, Reed, and Peters Press Election E...   https://www.klobuchar.senate.gov/public/index.cfm/news-releases?ID=...
               Case 2:20-cv-13134-LVP-RSW ECF No. 93-1, PageID.4082 Filed 01/19/21 Page 3 of 6




3 of 6                                                                                                                       1/4/2021, 2:56 AM
Ranking Members Klobuchar, Warner, Reed, and Peters Press Election E...   https://www.klobuchar.senate.gov/public/index.cfm/news-releases?ID=...
               Case 2:20-cv-13134-LVP-RSW ECF No. 93-1, PageID.4083 Filed 01/19/21 Page 4 of 6




4 of 6                                                                                                                       1/4/2021, 2:56 AM
Ranking Members Klobuchar, Warner, Reed, and Peters Press Election E...   https://www.klobuchar.senate.gov/public/index.cfm/news-releases?ID=...
               Case 2:20-cv-13134-LVP-RSW ECF No. 93-1, PageID.4084 Filed 01/19/21 Page 5 of 6




5 of 6                                                                                                                       1/4/2021, 2:56 AM
Ranking Members Klobuchar, Warner, Reed, and Peters Press Election E...   https://www.klobuchar.senate.gov/public/index.cfm/news-releases?ID=...
               Case 2:20-cv-13134-LVP-RSW ECF No. 93-1, PageID.4085 Filed 01/19/21 Page 6 of 6




6 of 6                                                                                                                       1/4/2021, 2:56 AM
